DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 02/11/2021 is acknowledged. Claims 1, 3, 7, 9, 13, 20 are currently amended; Claims 2, 8 are previously cancelled; Claims 4, 19, 23 are currently cancelled. Claims 1, 3, 5-7, 9-18, 20-22, 24-27 are pending for examination.

Allowable Subject Matter
3.	Claims 1, 3, 5-7, 9-18, 20-22, 24-27 are allowable over prior art of record, respectively.

REASONS FOR ALLOWANCE
4.	Claims 1, 3, 5-7, 9-18, 20-22, 24-27 are allowable because of the following reason: Applicant's remarks submitted on 02/11/2021, along with the claim amendments have been fully considered and overcome the prior arts of record. 
Independent claims 1, 3, 5-7, 9-18, 20-22, 24-27 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “ the first header carrying a first parameter for an IEEE 802.11ad packet type, the second header carrying a second parameter for an IEEE 802.11ay 

The amended limitations, in combination with the remaining limitations of the independent claims 1, 7, 13 and 20 are not taught nor suggested by the prior art of record. Claims 3, 5, 6, 24 and 26 depend on claim 1; Claims 9-12, 25 and 27 depend on claim 7; Claims 14-18 depend on claim 13; and Claims 21, 22 depend on claim 20. Therefore, dependent claims 3, 5-7, 9-18, 20-22, 24-27 allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone 






/MEHEDI S ALEY/Examiner, Art Unit 2415  


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415